The Belgian Presidency's programme of activities (debate)
The next item is the statement by the Council and the Commission on the Belgian Presidency's programme of activities.
Mr President, ladies and gentlemen, Mr Deputy Secretary of State, and, of course, Mr Barroso.
(NL) Mr President, allow me to address my congratulations to our Dutch friends, in so far as they are awake yet. I hope for fair play and that the better team emerges victorious in the final.
(FR) Ladies and gentlemen, a European final, who would have believed it only a few weeks ago? In any event, from the other side of the world, European footballers are an example of excellence, courage, self-confidence and determination to win.
Ladies and gentlemen, seen from the outside, Europe has every reason to be happy. The European Union's success has helped spread peace and a democratic system of government across almost our entire continent. With its common market, the European Union has created unprecedented prosperity. It is true, however, that this Europe does not manage, or too seldom manages, to be happy.
Undoubtedly, ladies and gentlemen, you have also been able to observe in Asia, for example, the extent to which energy, ambition, self-confidence and confidence in the future are practically tangible. America, for its part, still believes in itself, despite its problems. And, lastly, holding the football World Cup in South Africa sends a clear signal to Africa and sends out a clear signal from it, a real shot in the arm.
Europe, on the other hand, unfortunately too often seems to have lost its faith in the future. We need to give Europe its confidence back, to restore ambition for the European Union.
Ladies and gentlemen, our action, Mr President, is intended to be part of this ambition, an ambition that you certainly share.
It is all the more necessary to get Europe moving again since the rest of the world is not waiting for us. Panta rei: everything flows. If there is one constant in our world, it is permanent and high-speed change - technological change, economic change and change in balances of power across the globe.
In this changing world, where new centres of economic and political power are emerging, Europe is facing huge challenges. We, the Belgian Presidency, have structured the five lines of action of our Presidency around these challenges.
The first challenge for Europe is clearly to restore sustainable economic growth. This revival, of course, hinges on strengthening financial stability. We must restore our financial and economic stability, re-establish budgetary discipline, without hindering the economic recovery, and get back on the path towards annual growth of at least 2%. We need this growth to finance our social model, this particular European model to which we all are still very much attached. We also need growth to establish our international credibility.
Ladies and gentlemen, a banking crisis for which we were not responsible has drawn us into a harsh recession, which we are struggling to emerge from more than other continents. The European Commission has proposed several initiatives to arm us against financial adventurism, against a repetition of the abuse that has had such severe consequences, both for our Member States and for our citizens.
We share your ambition to complete the new supervisory system for financial institutions as quickly as possible, and the structure for alternative investment funds such as hedge funds.
This week, Parliament, the Council and the Commission have, once again, debated this at length. I also believe that today, you are going to adopt your amendments on supervision, but in doing that, I believe that you are also creating the opportunity to continue the dialogue, which we very much appreciate. So, let us set about opening a dialogue together, continuing the dialogue, but, above all, adopting a text that we have been waiting for for so long.
I would like to point out that, while the Belgian Presidency was absent yesterday, it was because the Belgian Parliament was sworn in, and you are aware that parliaments have a pre-session. That is why, unfortunately, the Belgian Presidency was not in attendance yesterday.
In any case, the Commission has, moreover, recently announced a comprehensive package of 20 other proposals in the area of financial services. Ladies and gentlemen, the Belgian Presidency will try, in close collaboration with you, with Parliament, to establish a road map to ensure that they are put into practice by the end of 2011.
Moreover, as we are aware, in October, the task force will be ready with its recommendations on the issue of strengthening budgetary discipline, the Stability and Growth Pact and economic governance. The recent euro crisis clearly demonstrated that monetary union without real economic coordination remains unstable. More than ever, the Union needs economic governance. The task force will therefore make recommendations for stricter monitoring, particularly in budgetary terms. This surveillance will not only concern the budgetary policies of our Member States, but also the economic parameters that make it possible to assess the credibility of tabled budgets.
The Commission will then take all the necessary initiatives to implement these recommendations. The Council and Parliament should also tackle them without delay. That is a priority for the Belgian Presidency, and we will provide every support for these recommendations to be put into practice as quickly as possible.
Ladies and gentlemen, as I have said, our first challenge is to restore sustainable economic growth. In the age of globalisation, we must step up our efforts so that Europe can once again have a competitive and innovative economy, and become a low-carbon economy. The way to get there is the Europe 2020 strategy for jobs and growth.
The Belgian Presidency will support the flagship initiatives announced by the Commission. However, sustainable growth is not just a matter of economic parameters. It is also and, above all, a matter of human beings. It is decided by what it contributes in the greatest number. As can be seen in several countries, there is no sustainable growth, no real sustainable growth without social cohesion, which is Europe's second major challenge and the second priority of our Presidency.
That is why Belgium insisted, and achieved, in the EU 2020 programme, that the objective of combating poverty be expanded to the broader notion of social cohesion. Whether for this reason or for promoting economic growth, ladies and gentlemen, we must get Europe back to work, and we must increase employment rates.
Ladies and gentlemen, I would like to dwell for a moment on an issue that is close to my heart: that of our industrial base, the industrial base of the European economy.
In my view, what Europe is missing sometimes are common industrial projects, emblematic and inspirational projects, as, for example, Ariane, high-speed trains or Airbus were and still are.
This is not a matter of prestige and symbolism, but of real levers of our prosperity and of the creation of future jobs. Recently, I have been struck by economic analyses that showed that countries with a strong industrial base had weathered the crisis better than the more service-oriented economies.
Of course, our industrial fabric must be restructured. This does not necessarily mean that so-called traditional manufacturing sectors would be doomed either to relocating to countries with low levels of pay, or to disappearing. However, there are production methods that are.
By innovating, by manufacturing high-end products, with high added value, European countries can, even right now, successfully safeguard a high-performance, profitable industry with employees that are among the best paid in the world.
Ladies and gentlemen, we Europeans have won the telecommunications revolution. On the other hand, we have been less successful in information technology. We certainly must not fail the green revolution, not only in terms of research, but also, and above all, in manufacturing green technology. Europe actually has excellent researchers. However, the United States and China, for example, outstrip us when it comes to turning the results of research into industrial production.
The flagship initiative announced by the Commission in the area of industry will therefore be very eagerly awaited. Similarly, we attach the utmost importance to the December Council, which will be devoted to innovation in industry.
Under the heading of growth and innovation, there is also a specific issue that we hope to relaunch under our Presidency. That is the issue of the European patent, which we have already been awaiting for 30 years. We must think of our businesses, and SMEs in particular. Just think of the money and energy wasted by our businesses because there is no single procedure for the 27. Our operators are at a real disadvantage in the face of international competition. By relaunching this issue, the Council and the European Parliament have a wonderful opportunity to show their importance to citizens on practical issues. We must now move on from words to actions. The same applies, I believe, for the credibility of European innovation policy.
(NL) Ladies and gentlemen, the protection of the environment and of the climate is the third major challenge faced by Europe - the European Union - and, at the same time, is the third objective of our Presidency.
No real sustainable economic growth is possible unless we protect our planet; a planet that does not belong to us but rather is on loan from our children. The European Union is the world leader in measures to protect the environment and combat greenhouse gases. It is the world leader in the objectives it sets itself for further reducing these greenhouse gas emissions. This pioneering role is not enough in itself, however, as the United Nations Climate Change conference in Copenhagen showed to our frustration. To be fair, the EU did not speak with one voice there and thus - to continue the football metaphor - sat on the bench while the play took place on the field.
Therefore, in the next few weeks and months, the EU must be much more active, precise and also assertive in the way it looks into the levers at its disposal to get other major players - and, at the same time, other major polluters - on board for an ambitious plan to protect our planet. This is the only way that the Cancún and Nagoya conferences will yield real results.
Ladies and gentlemen, as I have already mentioned, the EU is like those people who are said to have all the ingredients of a happy existence. Indeed, seen from the outside, the EU is a very attractive place, with its prosperity, system of solidarity and very human democratic forms of governance. Therefore - usually rightly - it attracts many people from all continents, people wanting to build a better life in Europe.
Indeed, the vast majority come here with good intentions, in search of 'the modest miracle of a normal life', as it was so beautifully put at a recent conference on Afghanistan. Such immigration has enriched our continent and will continue to do so. On the other hand, there are others at the present time who are abusing our systems of freedom. Organised crime networks are taking advantage of our openness. Terrorist organisations are abusing it for bloody attacks.
(DE) Ladies and gentlemen, guaranteeing the security and freedom of our citizens is therefore the fourth major challenge faced by Europe. More than ever, the Union must become an area of justice, security and freedom. Therefore, we want to ensure that the Stockholm Programme, which was drawn up by the Swedish Presidency, is implemented.
Belgium believes that developing a community policy in the areas of migration, asylum law and the prevention of terrorism is of great importance. With regard to cooperation in the field of criminal justice, our priority is the recognition of court judgments in the Member States. This includes a particular focus on establishing a European system for the collection of evidence.
In the context of combating international terrorism, Belgium would like to come to a rapid agreement with the USA on SWIFT. This agreement should combine the protection of citizens' data with effective measures to prevent terrorism. I am very pleased that we have the opportunity to reach an agreement here tomorrow. The Belgian Presidency will continue to build on the excellent work done by the Spanish Presidency in this area.
This brings me, last but certainly not least, to the fifth challenge confronting the Union: its role on the international stage.
The challenges there are huge and numerous: combating climate change; helping to preserve or restore peace; promoting the spread of open government; combating international terrorism; preventing the spread of weapons of mass destruction; ending gross violations of human rights in areas of conflict, with special attention to violence against women; drawing up a coherent common energy policy; preserving and improving our market share.
As already mentioned, the Copenhagen Summit painfully demonstrated that being the world's largest trading bloc and being rich and attractive and a self-proclaimed role model of soft power does not buy us sufficient international bargaining power. The Union has to develop more leverage to bring others on board and create coalitions for the realisation of its objectives for peace, for sustainable development, for security and for free trade that is also fair.
This requires, more than ever, that the Union speaks with one voice, and preferably with one mouth. The Lisbon Treaty provides the Union with new tools for this purpose.
In the next six months, the Union will start the establishment of a European diplomatic service. This is also one of the major challenges of our Presidency.
We have, indeed, to decide on the organisation and working of the External Action Service, and we have to adopt, with Parliament, the Financial and Staff Regulations of that service. Belgium will do everything possible for a smooth and successful start to this External Action Service, which will enhance the visibility and also the credibility of the European Union worldwide.
Enlargement is another major element. The negotiations with candidate states have to be pursued vigorously, and all candidates must be judged solely on their own merits, in accordance with the renewed consensus of the European Council of December 2006.
The negotiations with Croatia could enter their final phase under our Presidency. With Turkey, they will continue their course. With Iceland, they will start. For the former Yugoslav Republic of Macedonia, the Presidency will endeavour to find an agreement for starting the accession negotiations.
Our Belgian Presidency is, in fact, the first one which takes place entirely under the Lisbon Treaty. Belgium feels honour bound to exercise it with full respect for the letter and the spirit of the treaty, so as to create the right precedents.
You are, of course, aware that elections have taken place in my country, that the negotiations on the formation of a new coalition will take some time, and that my government is a so-called caretaker government. I would like to assure you that this will not at all impair the vigour and enthusiasm of our Presidency. This 12th Presidency is supported by a large consensus in my country and by a long European tradition.
We have in our political world in Belgium, at the federal as well as at the regional level, in our diplomatic corps and in our civil service, a large number of men and women with a profound knowledge of the European Union. Preparation has been very thorough, in close cooperation with the other Member States of the trio, and with the European institutions.
Moreover, the government is supported by the European conviction of the population. The nine political parties taking part in Belgium in the federal and regional governments represent 90% of the population of the country. Belgium is one of the countries where the European idea and the project of European integration still command very large popular support.
Last but not least, we have carefully and deliberately embedded our Presidency in the European agenda so as to set realistic goals and to promote them efficiently. I do not doubt our ability to conduct our Presidency efficiently, just as I do not doubt that the new government, when it is formed, will continue it smoothly and seamlessly.
As I made clear, a rotating Presidency is part of an ongoing European process; it does not constitute an entirely new start. Still, every Presidency brings its own accents and the start is always an occasion to refocus the attention of the population on the importance of the European Union, on the importance of European ideals. The festivities which surround the start of our Presidency demonstrate the wide support for those ideals in my country. From the King and the Royal House to the concerts and dances in so many cities and villages, all communities and social classes took an enthusiastic part in celebrating the start of our 12th Presidency.
I also want to express my sincere appreciation for the meetings I was able to have with colleagues in these last days, with you, with representatives of this Parliament. I found those meetings very instructive and constructive, and my government attaches the greatest importance to close cooperation with the elected representatives of the European citizens.
I would like to address a last word to those populations whom you represent. I would like indeed to exhort them to believe in themselves, to have ambition for themselves, for their countries and for Europe.
Our European Union must avoid two pitfalls: the pitfall of despondency and the pitfall of complacency. There is no reason for despondency. We should not fear the new competition in an increasingly multi-polar world. On the contrary, we should rejoice in it.
For we ourselves helped to bring this new world about, for instance, by our efforts in favour of a more equitable distribution of resources and power. As has been said, what is happening now is not 'the decline of the West' but 'the rise of the rest'. We must throw ourselves into this competition with zest and confidence - confidence in ourselves and in all the assets we have.
Nor are there grounds for complacency. We can certainly be proud of great achievements in the past. We have systems of government which combine political and economic freedom with social solidarity and ecological responsibility. We offer many of our citizens a living standard which is amongst the highest in the world. But we cannot simply sit back and enjoy what we have. The rest of the world does not owe us a living. We have to work for it; we have to work even harder for it.
I do not think that this Assembly needs convincing that, to get our Union and its Member States in higher gear, we need 'more Europe'. This objective of 'more Europe' is at the core of the Belgians' European and international policy. My country has always favoured the 'méthode communautaire', the 'Community method', and continues to do so wholeheartedly.
More Europe means, in the priorities and objectives of our Presidency: endowing the Union with a new financial regulatory structure; strengthening its economic governance; stimulating its return to sustainable growth; consolidating its social model; enhancing its capacity for innovation; developing its diplomatic service.
I stand before you, the representatives of almost half a billion European citizens, to ask you for your cooperation and your support for those ambitions of our Presidency. The Treaty of Lisbon has, I am happy to say, strengthened the competences of the European Parliament and thus made it more than ever the driving force for European integration.
My colleagues and I look forward to a fruitful cooperation between our Presidency and you all, Members of the European Parliament, in favour of the ambitions for Europe which we all share.
(Applause)
Mr President, Mr Leterme, ladies and gentlemen, Belgium is taking on the rotating Presidency of the Council at a crucial time for the European Union, and I would like to thank Mr Leterme for setting out such a clear and ambitious programme.
The challenges of the months ahead are very clear. In particular, these challenges are to implement new coordination mechanisms for our economic policies, to stabilise the economic recovery by implementing the Europe 2020 strategy for jobs and growth, and to ensure that Europe shoulders its responsibilities on the international stage.
The June European Council supported the proposals presented by the Commission in its communication of 12 May on strengthening fiscal discipline and macro-economic surveillance, issues that have also been discussed within the task force chaired by Mr Van Rompuy. The task force's final report will be presented by October.
In the meantime, the Commission has stepped up its work to turn these guidelines into concrete proposals, more specifically in its communication of 30 June. This means strengthening macro-economic surveillance, including through the use of sanction and alert mechanisms, as well as the Stability and Growth Pact, by focusing, in particular, on the issue of the level of debt and deficits.
Lastly, the European Semester will enable us to achieve more effective ex ante policy coordination. It is vital to finalise this as soon as possible, and Commissioner Rehn is sparing no efforts to submit the necessary legislative proposals without delay. I am counting on the Belgian Presidency, as well as on the European Parliament, to make progress with the work so that we have a new system in place by the end of 2010.
The Belgian Presidency must enable decisive progress to be made in implementing the Europe 2020 strategy. That requires each of the Member States to take ownership of this strategy and to integrate it into their various policies: finance, budget, employment, innovation, environment, energy, education and social policy. The key to achieving that is each Member State preparing its national reform programme in the coming months. All the institutions seeing this exercise through is a prerequisite for the success of the strategy.
The various Community policies prepared through the collegial work of the Commission will support and build on the initial steps taken by each Member State. In that respect, the flagship initiatives that the Commission will present by the end of the year will be critical.
I would like to talk to you about three of these initiatives in particular, namely, those focusing on employment and education, on innovation and on industrial policy.
The issue of employment is still highly topical, and I welcome the priority given to employment by the Belgian Presidency. In this context, the initiative entitled 'An agenda for new skills and jobs', prepared under the coordination of Commissioners Andor and Vassiliou, will strive to create favourable conditions for modernising the labour market with the aim of improving employment rates and to ensure the viability of our social models.
It takes growth to create jobs, and a large part of our future growth will have to come from innovation. The flagship initiative entitled 'An Innovation Union', coordinated by Commissioner Geoghegan-Quinn, will thus be one of the key issues of the Belgian Presidency. The main aim will be to facilitate the marketing of innovation, to identify a certain number of European partnerships for innovation in order to resolve society's challenges in areas where the European Union can bring added value, as well as to improve the effectiveness of European, national and regional innovation systems. Above all, it is important to make progress on the issue of the Community patent in the coming months. The Commission has just presented a proposal on this issue.
Moreover, the flagship initiative on 'An industrial policy for the globalisation era', the preparation of which is being coordinated by Vice-President Tajani, and which we will present in October, will aim to improve conditions for businesses, particularly SMEs, and to support the development of a strong and sustainable industrial base, capable of dealing with global competition.
In addition to these flagship initiatives, I would like to mention two other projects of major importance. Following the publication of the report that I asked Mr Monti to prepare, the Commission will present an initiative on strengthening the internal market, including in view of the 20th anniversary of the internal market in 2012. We expect to present it under the Belgian Presidency. Commissioner Barnier is hard at work on it. Other contributions will come, such as, for example, those of Vice-President Reding and Commissioner Šemeta, to mention just two other colleagues. By its cross-cutting nature, the work on the internal market is at the heart of our collegial approach.
I would also emphasise the importance of considering the future of our trade policy, which Commissioner De Gucht is working on, and which will be presented in the autumn in the form of a communication. At the same time, it will be a matter of continuing our work on reforming the financial markets, in cooperation with our G20 partners.
As regards financial services, we have to continue along the road of reform. The Commission communication adopted on 2 June stresses that all the necessary measures will be proposed by spring 2011. The bulk of the work, however, will be done under the Belgian Presidency. The next six months will therefore be very busy, Mr Leterme.
These measures are our response to the financial crisis, and we have presented them in a coordinated and coherent manner. I am counting on the Presidency to make as much progress as possible in the Council, and on Parliament to make this area an important priority.
In direct connection with this European Union development strategy up to 2020, the Commission will, in September, present the budgetary review document. It is difficult to discuss policy without considering, at some point, the measures to be implemented for its application. This document, to which Commissioner Lewandowski and myself are paying particular attention will enable the European Parliament and the Member States to decide on the key principles for the next financial framework. The Commission welcomes the Belgian Presidency's intention to assess it, in parallel with the work to draft the 2011 budget.
Ladies and gentlemen, the importance, seriousness and urgency of these economic, social, financial and budgetary issues must not lead us to withdraw into ourselves. We have very important international responsibilities. The G20 summit in Seoul is a major meeting. That will be the time to check if the commitments undertaken by all the parties have been put into practice. In this regard, I hope to maintain European leadership. Consequently, the Commission will thoroughly embark upon preparing for this summit and we will do everything for Europe's voice to be heard clearly.
Of several important international meetings, such as the one on biodiversity in Nagoya, I would like to highlight the Copenhagen follow-up conference, which will take place in Cancún in December. We must make very practical progress in implementing the Copenhagen Accord while, at the same time, working with industrialised countries and with developing countries. That is what we are currently doing by means of the in-depth and increased contacts that the Commission is embarking on, particularly Commissioner Hedegaard, to prepare the ground with a view to a balanced and binding international agreement, which remains our main objective.
We should also redouble our efforts to achieve the Millennium Development Goals, as we said at the G8 summit. We must speak with a strong and united voice at the United Nations General Assembly in September, and at special events organised at the summit, on this occasion, to assess how we, the international community, are progressing towards achieving the Millennium Development Goals. I expect to represent the European Union there.
The coherence of our external action will be strengthened by setting up the External Action Service. The commitment of the High Representative and Vice-President of the Commission, Mrs Ashton, has enabled our three institutions to lay the foundations for a quick start, supported by a sound basis. It is now up to us to come to an agreement on the detailed texts that must be implemented as soon as possible and which we will discuss with Parliament.
We have therefore, ladies and gentlemen, a very full agenda in front of us, but with the determination and the community spirit that are driving and uniting this Belgian Presidency, the European Parliament and the Commission, I am certain Europe will be up to these challenges.
The history of European integration has proved that it is usually in times of crisis that Europe shows that it can face up to its problems and overcome them for the good of all our fellow citizens.
Presidents, the people of Europe would like a better understanding of how European decisions are taken, and they expect the European Union to give a concrete response to their concerns.
Prime Minister, Yves Leterme, I would like to say here that it is also time to put an end to the long list of priorities of the rotating presidencies, which only result in disillusion. For years now, every six months, the Presidents of the Council have been coming here to explain to us that in six months' time, they are going to rebuild Europe. Then they return six months later to tell us that, for reasons beyond their control, the expectations they have raised have come to nothing. I believe that this is the wrong way for the Council to behave and that it damages the credibility of our European project.
Ladies and gentlemen, I am delighted that, firstly, because of its national political life and, secondly, because of the fact that the President of the European Council is also Belgian, the Belgian Presidency has not fallen into this trap and is concentrating its efforts on our three real priorities: growth and employment, the green economy, and security and freedom.
I will say again here, and our fellow citizens are well aware of this: the response to all our major challenges, whether they be the economy, employment, security, the climate or energy, is first European and then global.
President of the Council, you have just said that Europe's number one problem is its slow growth; in other words, the fact that, recently, it has not been sufficiently capable of creating wealth and employment. This is what your Presidency should focus on, and the 2020 agenda, if fully adopted and thus financed by the Member States - that is the key word, financing - may be a very effective tool for ensuring that Europe is both more competitive and greener.
However, at the same time, we must make very real progress in the symbolic task of regulating the financial sector and reducing our deficits. Europe must set an example on this subject, and everyone must clearly see what it is that Europe is encouraging and promoting: not financial speculation, but work and entrepreneurship.
We must also send a clear signal to Europeans on the issue of freedom, security and justice, as our fellow citizens often ask themselves why Europe still plays no part in areas such as the mutual recognition of court decisions. It is by offering specific answers to these types of question that our work will be better understood.
Mr Leterme, you spoke well - I had prepared a conclusion, but I cannot read it out as it dealt with the Community method. Indeed, I am very much counting on the Belgian Presidency to ensure that, as you said, this Community method becomes an even more integral part of our various institutions.
on behalf of the S&D Group. - (DE) Mr President, Mr Leterme, you have presented an ambitious programme to us. I will begin where Mr Daul left off. All the items in the ambitious programme that you have described convey a clearly visible and tangible message. Belgium is a country which combines its Presidency with a commitment to an in-depth pro-European approach and this is the reason why this Presidency represents a significant opportunity for all of us.
Therefore, I would first of all like to thank you, on behalf of my group, for ensuring that the Belgian Presidency, in the preparatory period and during the few days that it has been in office, has demonstrated that a government which is in power is very much able to lead the European Union provided that it commits to the basic European values. This is a positive and encouraging start to this Presidency.
(Applause)
Europe is in a state of social imbalance. The biggest problem facing all of us is the deep social divide within the Union. We are talking - and rightly so - about the financial and economic crisis of recent years. We are discussing the necessary measures which must now be taken in order to gain better control over the deregulated banking sector and, in particular, the deregulated speculation sector. Therefore, one of the decisive measures which must now be implemented is the package of regulations that we will be adopting tomorrow.
The banking supervisory package must be put in place during your Presidency. In the final vote on the first reading of this package, there will be a broad majority in favour in the European Parliament, which will give the Council the chance to come back to Parliament with a constructive proposal by the September part-session. This is your responsibility but it is also your big opportunity to help ensure that the social imbalance in Europe is reduced by introducing more regulations. The burdens and costs of this crisis must not be borne solely by the workers. The banking sector must be called to account.
(Applause)
This is why regulation of the financial markets and economic governance are urgently needed in Europe. However, the Community method also applies in this case. I want to make it quite plain to the Council and to the President-in-Office of the Council that we have enough institutions in Europe. We do not need any more. What we need is for the institutions that we already have to take action at last in the interests of Europe. One thing is clear. We cannot say that we in Europe are unable to implement a financial transaction tax, for example, because the USA and China are not taking part in it in the context of the G20. Exactly the opposite is the case. If the capitalist sector in Europe is subjected to increased regulation, the United States of America will have no choice but to join in, given the speculation on the dollar which is just beginning. Therefore, we have the opportunity during your Presidency to make progress in this area in Europe and to set a good example to others.
One measure which you have mentioned, Mr Leterme, is very important to my group. The African strategy which the Belgian Presidency has outlined seems to be a key issue for the European Union's international policy, but not only from the perspective of solidarity. Africa is a forgotten continent and I very much support you and the Belgian Presidency when you say that Europe must focus more closely on it. However, we must also be aware that we are lagging behind, because other countries, primarily China, have already become involved in this continent. I will leave aside for the moment the question of whether the strategy which the People's Republic of China is pursuing in Africa is one that we would regard as a fair partnership with the continent. As Europeans, our approach is quite different and is more accommodating towards the people of Africa. Therefore, we fully support the African strategy proposed by the Belgian Presidency.
Finally, Mr President, I would like to make one comment on enlargement. It is true that we are now in an important enlargement phase, but, Mr Leterme, I will leave you with one thought. You have mentioned Turkey and I am one of the people who is in favour of Turkey joining the European Union. Therefore, I would like to say that if the Council does not clarify at some point whether it really wants Turkey to join or not, if we continue to act in an ambiguous way, saying time and time again that Turkey has a chance of joining and should become part of the EU, while, at the same time, knowing that there are at least four or five Heads of Government who are opposed to this behind closed doors, this is the best way of destroying the good relationship between the EU and Turkey, rather than bringing Turkey into the EU. Therefore, your job is to introduce some clarity into this area.
I very much liked your speech and I hope that the same goes for the other Members in my group.
(Applause)
on behalf of the ALDE Group. - (NL) Mr President, let me say straight away that the Belgian Presidency can count on the full support of the European Parliament and, in any case, of my group, the Group of the Alliance of Liberals and Democrats for Europe. The reason for this is quite simple. Belgian Presidencies have always endeavoured to advance and accelerate European integration, and that is exactly what we need for Europe at the present time. In tomorrow's multipolar world, where the focus is on countries such as China, India and the United States of America, only a unified, integrated Europe will be able to play a role, and I am pleased that the Belgian Presidency will be keeping up the tradition of further advancing European integration.
The main thing we need from the Belgian Presidency, Prime Minister, is a commitment to the following. I believe I addressed more or less the same words to the Spanish Presidency six months ago. There is an urgent need for us to finish our homework on the economic and financial crisis. Europe has not yet done its homework. It is essentially a matter of five dossiers that need to be brought to a successful conclusion. The Belgian Presidency would actually be a tremendous success if these five dossiers were to be concluded, and as quickly as possible. First and foremost, the stress test for the banks must be completed and these banks recapitalised if necessary. There will be no economic growth and no resumption of lending until the banking sector is cleaned up.
Secondly, the Stability and Growth Pact must be strengthened correctly; which, in very specific terms, means with the European Commission and the European Central Bank in the cockpit. It does not mean with the Member States in the cockpit. That is impossible; it would not work. Member States cannot monitor or penalise one another; only the Community institutions can do so.
Thirdly, we need genuine economic governance. That is the third task. Getting genuine economic governance off the ground for the euro area, again with the European Commission in the cockpit at all events, or in the driver's seat, as we put it here.
Fourthly, there is an urgent need to put the finishing touches to the regulation of a number of financial products, including hedge funds. We are working on that dossier, but we have to take a decision on it.
Last but not least, as has already been said here, there is an urgent need to get European banking supervision under way. Let me be clear in that regard, Prime Minister: a number of Member States, indeed most of them, have yet to grasp the lesson of the crisis, which is that national supervisory authorities are not capable of performing that task. Not one of our national supervisory authorities in any of the 27 Member States ever sounded the alarm or switched on the flashing lights at the time of the crisis. Yet now, the Member States come and tell us in not so many words that it should be the national authorities that continue to perform that task. Let me tell you, Prime Minister; there will be no agreement with Parliament unless the European supervisory authorities have the last word. After all, that is what matters at the present time.
May I give you a piece of advice in this regard? I have only one piece of advice to give. We are not in the habit of doing that in Belgium. I was given a great deal of advice in the past, when you were in opposition, and I shall endeavour to give you some advice in return now that you are in the majority. In order to achieve an agreement on this European supervision, Prime Minister, it may be necessary to abandon unanimity in the Council. In my opinion, you should not attempt to persuade Parliament to change its position. On the contrary, it is the Council that should change its position; that is, should consider abandoning the quest for unanimity and endeavour to conclude an agreement with the European Parliament on the basis of a qualified majority.
Finally, if I may, Mr President, I think there is one final point we should discuss with the Belgian Presidency, which is that, in addition to all the rhetoric about reorganisation - which is necessary, as reorganisation is the growth of the future - we need an economic growth strategy. I am thinking, in particular, of a pan-European infrastructure plan. The Commission needs to produce such a plan in order to complete the internal market to include the southern European and Central European countries. That, too, should form part of your programme.
Mr President, Mr Leterme, ladies and gentlemen, firstly, I would like to say that I am very pleased that you have made a clear statement here in favour of multilingualism. I see this also as a signal to the citizens of Belgium to place much greater value on multilingualism, which forms the foundation on which their country can develop in strength and in harmony. As a German, I can only say that when I was young, I envied my fellow pupils at school and other young people who grew up in multilingual countries and therefore had much better opportunities. Thank you for sending out this signal.
(Applause)
You need this because, as head of the Belgian Government, you are used to dealing with dwindling forces of integration. This is both a Belgian and a European problem. Apart from the serious challenge posed by the financial supervisory system, I support everything said by the previous speaker. It is important that you succeed in working with us and with the Commission to restore the confidence of the citizens of Europe in the European Union's ability to act. We have lost a great deal of their confidence. In the past, Europe was a bulwark against crises and uncertainty which offered freedom and also a constant improvement in living conditions.
The citizens of Europe no longer have confidence in us and I believe that, apart from stricter financial supervision, we must begin to tackle the challenges which are caused by the fact that in many other areas, European countries and their citizens are seeing things drifting apart and gaps widening.
Much has been said about the different levels of competitiveness in the European Member States. We need to address this issue. It is right for Brussels to become involved in decisions on strategies relating to wage and tax policies. We do not want to take responsibility for everything, but the one-sided focus on budget policy practised by Germany, while it will bridge the gaps within the European Union to a certain extent in the short term, is certainly not enough.
I would also like to say that I believe that we must take much more action on social conditions. People in the donor countries are constantly reading in the newspapers that the Germans have to wait until the age of 67 before they can retire, while in other countries, people are taking their pensions before they even reach 60. That is not a basis for solidarity in the long term. We are facing a very wide variety of divides and challenges and I believe that we should not deceive ourselves about the seriousness of the situation.
I hope that the Belgian Presidency will resolve one issue, which is the role of the permanent Council President, a position held at the moment by a Belgian, Mr Van Rompuy, and the rotating Council Presidency. Until now, we have been given the impression that the permanent Council President, one of your fellow citizens, is at risk of becoming simply the tool of Council interests and of acting as a scene-shifter for the large governments within the European Union. This is not right and things cannot go on like this ...
(The President cut off the speaker)
on behalf of the ECR Group. - (NL) Mr President. Mr Leterme, I have a very great deal of respect and esteem for you. You are rotating President and, at the same time, outgoing Prime Minister. You are actually without a mission, but will still have to retain your mission in Europe. You are a European missionary, as it were. May I give you a few pieces of advice? I am not going to use the standard bureaucratic language, but would point out that you are a West Fleming. You are hard working, persistent and thrifty; which I consider excellent qualities. Like many West Flemings, you also have a good measure of common sense. I have become rather more familiar with West Flemish politics in recent years. Yet I should like to protect you from the 'Tower of Babel' effect. You say more Europe, we need more, and so on. We must take care not to build a Tower of Babel, paying more attention to the colossus itself than to quality. The Stability and Growth Pact is one example of this. We have had a Stability and Growth Pact, which Mr Prodi described in 2002 as stupid and inflexible. 'Stupid' was the word he used; and then, of course, these things collapse.
The common thread in your programme is, in fact, money. First and foremost, we must look at the euro. Our worries are not at an end. Will Greece make it or not? Are we heading towards a situation of l'euro du beurre et l'euro des olives, if I may put it that way? That would be a bad thing. I am in favour of a healthy euro. If you are, too, you have the full support of the European Conservatives and Reformists. The solution is budgetary discipline, a smaller administration and more debt restructuring. The example of the United States has shown that large-scale bailout programmes do not help. Employment rates are not rising in that country.
This is also about the budget. Indeed, I should like to ask you a question about this. You talk about more Europe, to which everyone in Belgium replies - and there is also a tradition of this in Belgian foreign policy - that this means more money. I am not so much in favour of that. The Commission frequently has to contend with under-execution as it is. Sometimes, it has money left over from the Structural Funds. In 2008, the Commission had to repay EUR 4.5 billion to Member States, and so 1% of GNP is enough.
Finally, you should be wary of a European tax. In Germany, the atmosphere is explosive. Its people cannot pay for everything. Deutschland kann nicht immer zahlen. German politicians do not always dare to say this, so I am saying it for them. In Germany, the maxim is: Weltmeister ja, Zahlmeister nein, Mr Schulz. We shall see about the former on Sunday, but I agree with the latter. Therefore, we should not raise the subject of European taxes. You are doing so, and Mr Verhofstadt has always done so, although I have never been sure if he was speaking on his own behalf or that of his group. Mr Dehaene is also starting to discuss this again. This must be avoided, or the Tower of Babel will collapse.
Presidents, Mr Leterme, you are assuming this responsibility at a time when the people of Europe are suffering terribly as a result of an unprecedented economic and social crisis. The time has therefore come to be bold, to take new, progressive initiatives to ease their pain, and to exit the crisis.
You list a number of objectives, such as sustainable growth, the fight against poverty, and the environment, which we can share. Unfortunately, however, we predict that they will go unheeded, and, as I understood it, Mr Daul himself also had doubts about this, as the extreme austerity choices implemented in Europe contradict the stated objectives. There will not be any sustainable growth, recovery or fight against poverty if people's purchasing power is not increased.
To deal with this crisis, we must make a clear choice: that of justice and employment over the financial market; that of having a proactive policy aimed at human, sustainable and solidarity-based development. The fact is that the strengthening of the Stability and Growth Pact that you have just agreed with Mr Barroso places enormous pressure on workers, young people and retired people, and those States that do not implement it shall henceforth be threatened with sanctions, up to and including the withdrawal of their voting rights in the Council, which you preside over, and the withdrawal of certain aid funds.
Should farmers, workers who have been laid off, the retired and civil servants be the ones to pay for a crisis for which they are not at all responsible? Mr President, will you search for new solutions, such as the tax on capital flows, which is so often mentioned, or a European tax on capital and financial revenue?
We were somewhat hopeful that your Presidency would help to implement a new directive on services of general interest, but you have not spoken about this. As for SWIFT, this is not progress towards freedom; it is exactly the opposite. Instead of a stability pact that has become an austerity pact, would it not be better for Parliament, the Council and the Commission together to come up with a different solution: a new pact of social and ecological progress, backed by a European Central Bank with new tasks, to buy back the debt instruments of those States that need it and to refinance public credit at an interest rate, thus supporting employment, research, innovation and education, as well as a major European programme of useful and ecological infrastructure?
The International Confederation of Trade Unions has put forward another comprehensive, work-centred plan, aimed at combating speculation and encouraging fair taxation. The European Trade Union Confederation is calling for action on 29 September in Brussels. I believe that this is where our solution lies, Mr President, and I wish you every success in your Presidency.
Mr President, I have a point of order. Ms Harm's speech was one minute and 45 seconds over time and the gentleman over there was considerably over time as well. It is inconceivable that anyone in the EFD Group would be allowed more than 25 seconds over time - probably less - without the microphone being switched off. I would therefore like to request of the President that the rules of the House are applied even handedly.
(Applause from the EFD Group)
(FR) Mr President, I love the wild cries on my left. However, I would also like those Members to applaud when the Presidents stick to their speaking time.
on behalf of the EFD Group. - Mr President, you could not really invent what is going on here this morning, could you? The Belgian Presidency takes over its six-month term and everybody pretends that it is business as usual!
I was somewhat vilified a few months ago for pointing out that Belgium was not really a proper nation, but the electors of Belgium have rather proved the point: a separatist party is now the biggest party in Belgium! We have before us a caretaker Prime Minister, but we all turn a blind eye and pretend that it is business as usual. It simply is not!
Mr Leterme, you have no legitimacy here. What an extraordinary irony that a country that is on the verge of breaking into two is, for the next six months, telling 26 other Member States what they should be doing! Perhaps worse than that, of course, is your own sheer hypocrisy in this matter, in standing here this morning and being a 'good Belgian'. Let us just remember that you yourself, as Belgian Prime Minister, did not even know your own national anthem. You famously said, back in 2006, that it was only beer and football that held the country together. Now, I suppose, with the trappings of power, that has all been forgotten!
Really, everybody in this Chamber is in denial because Belgium is a huge embarrassment to them. It is a prototype. It is a model for the entire European Union and it is on the verge of breaking up, yet none of you can admit it! What is going on today inside this Chamber frankly is beyond satire. I would not have thought there should be a Belgian Presidency of the Union. Would it not be fun if, at the end of the six-month Presidency, there was still no government in Belgium!
I hope you are all very proud!
(NL) Mr President, what we have just heard is somewhat reminiscent of the orchestra on the Titanic. The Presidency of the European Union is now being held by a country that is not even capable of governing itself. Never before has the rotating Presidency had to contend with an outgoing government from the outset, and indeed, it is far from certain that Belgium will obtain a new federal government within the six months of this Presidency. Following the previous elections, in 2007, it took nine months for a government to be formed. This is because the artificial Belgian model is ungovernable. Flanders and Wallonia have become two different countries, with two totally different political, social, economic and cultural realities. Forming a government for Belgium is a bit like Germany and Greece having to draw up a common budget. None other than European Commissioner Karel De Gucht recently called Belgian governmental operations a permanent diplomatic conference.
Besides, what is the democratic legitimacy of a Belgian Government that represents less than one in three voters in Flanders? If Mr Leterme is to be believed, things will turn out all right. The Belgian Government means to attempt to hide its lack of resolve and of democratic legitimacy behind a smoke screen of ultra-federalist rhetoric, then. Yet the uncomfortable reality is that Belgium is lagging far behind the European pack in terms of the transposition of European legislation. The same goes for the several ongoing infringement procedures. Added to that is the Belgian public debt of more than 100%, and an immigration and asylum policy that has become so out of hand that we really should be calling it an open-border policy. Then there is the sky-high tax burden and the very low employment rate, not to mention the democratic deficit that means that the Flemings, who make up the majority of the population, are regarded as a minority.
Besides, how can Mr Leterme be sure that he enjoys broad support among the population for his European programme if no referendum has ever been held, for example, on Turkey's possible accession to the European Union? No referendum may be held on this, Mr Leterme, and so this Belgian Presidency would be well advised to adopt a low profile. Member States must beware of a failed state that is attempting to export its problems to Europe and is seeking to make Europe a larger version of Belgium. In any case, the European Union would do well to prepare for the disintegration of Belgium and the creation of two new states, two potential new Member States of the European Union: Flanders and Wallonia.
(NL) Mr President, I should like to start by saying to Mr Claeys that Belgium has always solved its problems by means of political agreements and has always worked towards a stronger Europe and also stronger regions that are closer to the people.
As you emphasised, Prime Minister, the Belgian Presidency is the first to fully implement the Treaty of Lisbon and set the course for future Council Presidencies with the interpretation of a new institutional agreement. The Presidency must concentrate on the operation of the Council, given that the European Council has become a separate institution with a permanent president. A new circumstance is that the treaty describes the Council's powers in exactly the same terms as those of the European Parliament. The two institutions exercise the legislative and budgetary functions jointly. Thus, the treaty expressly establishes a bicameral system at Union level. Important exceptions notwithstanding, codecision - the ordinary legislative procedure - is now the general rule. I cannot shake off the impression that the Council is still insufficiently aware of this new circumstance. One illustration of this is the trialogue in preparation for the 2011 budget. The Belgian Presidency can play an important role in this process of raising awareness.
The Council Presidency must function as the Presidency of a parliamentary assembly from now on. It must advance the legislation and the budget agenda of the Union on which the Commission takes the initiative by promoting consensus within the Council and agreements between the Council and Parliament. In the case of this Presidency, this clearly relates to definitive regulation of the financial institutions, a European External Action Service, the budget and the financial perspective. The Community method must be strengthened when regulating all of these. Only this can produce results.
The Belgian Presidency must ensure that the EU actually speaks with one voice at the Climate Change conference in Cancún. The most efficient model is that of the World Trade Organisation, where the Commission speaks and negotiates on behalf of the Union. The Belgian Presidency should build a consensus on applying that model at the Climate Change conference, too. I believe in a strong, efficient Belgian Presidency, particularly given that a caretaker government can occupy itself with it virtually full time.
(NL) Mr President. Mr Leterme, let me begin by wishing you every success with the launch of the Belgian Presidency. You have listened to a number of MEPs who have their doubts about this Presidency, saying that the fact that yours is an outgoing government will make this a weak Presidency. I do not believe that that is the case. This is evidenced by the guidelines you have set out, including today, in one of the most animated speeches I have yet heard from you. I am delighted that you have presented it here in this House. Therefore, I believe that this has the potential to be a strong Presidency and that you will preside over the European Union with due care and attention, especially because - and I am very proud of this - we are a country with a particularly pro-European mentality, as though it were in our genes.
The question is, however, will this be enough? You and many others have pointed out that the financial package is particularly important to us, but I would also urge you to lend strong support to a number of the top priorities of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, namely, the climate and social aspects. I shall single out the latter point, as it is particularly close to my heart. In the European Year for Combating Poverty and Social Exclusion, I should like the Belgian Presidency to be able to present results in the field of poverty reduction. I hope that you are able to promote the idea of a European minimum income, among others, and are able to urge the Commission to take initiatives on that point.
As you have heard, our large group will be supporting you with great verve, and will also be keeping a somewhat critical eye on you. Mr Leterme, I see a Presidency team with great passion, and that is to be welcomed. However, Europe also needs a leadership that can speak with authority and - I do not mean any offence by this - I, and many others, hope that a new Belgian Government will be sworn in before long to take up that torch.
(FR) Mr President, I promised myself that I would not react to Mr Farage's provocations, but I must all the same mention Talleyrand, that great man who thought that everything that was excessive should be despised. That being said, hello, Prime Minister, hello, Mr President, welcome to our Parliament, welcome to your Parliament.
Irrespective of whether it holds the Presidency of the Union, Belgium has always had great European and Community ambitions. The two go hand in hand almost unanimously here, as Mr Schulz and others have reminded us today. This was the case even in 2001, during our previous Presidency - the main architects of which, Guy Verhofstadt and Louis Michel, are, incidentally, in this Chamber - when we presided over the Laeken Declaration, when we presided over the Convention, which ultimately laid the foundations for the Treaty of Lisbon. This score was written back in December 2009, and it is now up to you, Mr Leterme, to interpret it as the conductor. Moreover, I would say that, in the last six months, this melody has hit the wrong note in some key areas. On this institutional point, the important thing for you is to fine-tune the melody so that this triumvirate can learn to work together better and to cooperate effectively with the Member States.
Clearly, Europe's whole credibility rests on its being effective, and the example, the counterexample I should say - the most symbolic thing - was the wrong note hit in Copenhagen. It is no longer an option for 10 or almost 10 of us to go to Cancún. Europe needs one voice, one position and, this time, quantified objectives. This is another debate, I know, but it is essential, and, furthermore, you have brought it up.
Apart from that, the figures and the priorities have been imposed by the crisis: financial regulation, economic governance, a return to growth, which leads me to the debate on the financial perspective, the means for our action, for the recovery and for growth.
I would like to say, Mr Leterme - and I will conclude with this - that the Belgians are not waiting for the Commission's proposal in order to show their ambition and firmness with regard to principles. Growth cannot be achieved through savings alone. It would be tragic, suicidal even, if the crisis were used as an excuse for turning off the tap still further. An ambitious Europe - and these were your first words, Mr President - is a Europe in which, in this case too, imagination reigns supreme.
(FR) Mr Leterme, I hope that, by now, you will have understood that you have the opportunity of scoring a very early goal. I am, of course, talking about financial supervision.
You will have noted that the overwhelming majority of this House is in favour of setting up a European watchdog for the financial markets, the players of which are also, by and large, European.
Until now, the Council's position has, roughly speaking, been one of maintaining the status quo, as if nothing had happened since 2008. National self-interest appears to be the only thing that takes precedence over the model with which we here are unfortunately all too familiar, of ...
(NL) ... 'wat wij zelf doen, doen we beter', meaning what we do ourselves, we do better.
(FR) If we want an operational agreement on 1 January 2011, then the Council will have to move strongly and quickly. If it means the Council voting by qualified majority, as Mr Verhofstadt was suggesting, then so be it. We did not adopt the Treaty of Lisbon to then immediately lapse back into the dictatorship of unanimity. Given the circumstances, we have the opportunity to have a full-time rotating Presidency, as has been said. You therefore have everything you need to prove the pessimists wrong and to make a success of this Presidency.
(PL) Mr President, I would like to raise two matters. The first concerns the cooperation of the Belgian authorities with the High Representative for Foreign Affairs in forming the European External Action Service. The next six months will be decisive for the structure of the service and the principles of its operation. Therefore, I would like to call the attention of Mr Leterme and the Belgian authorities to the necessity, when selecting staff, of ensuring a geographical representation which is just and as broad as possible, in accordance with the text of the Preamble and Article 6(6) of the document which will most probably be adopted by Parliament tomorrow. It is important that the External Action Service be European, and not a kind of elite club for the chosen few.
The second matter I would like to raise is the strategic interest of the European Union to be found in the eastern dimension of foreign policy. It is a very disturbing fact that, apart from a short mention about continuing cooperation with the countries of the Eastern Partnership in the field of justice and external affairs, this aspect has, in large measure, been omitted from the Presidency's priorities. Therefore, I appeal for good use to be made of the next six months in order to guarantee a European perspective for our eastern neighbours. I repeat that this is in the European Union's strategic interest.
(IT) Mr President, ladies and gentlemen, aside from the President of the European Council, who nobody voted for, now we also have a Presidency-in-Office in the hands of a government that has lost the support of its own citizens. This should be enough to make us understand why Europe is going through a deep crisis: Europe has become a political paradox controlled by a political elite to which the citizens cannot relate.
The programme of the Belgian non-Presidency speaks of structural reforms, increased employment, financial stability and competitiveness, and the instrument of choice is the EU 2020 strategy. However, the current crisis should be pushing Europe to choose ingredients that are very different from those that led to the collapse.
A general rethink is needed because the crisis is not the reflection of the decline: it is the death certificate of the European social model that euro propaganda would like to administer as a cure instead.
Europe is currently a huge building that is crumbling in on itself under the weight of democracy, centralism and obstacles to free enterprise. If Europe is to emerge from the crisis, it needs to change its vocabulary: more decentralisation, less bureaucracy, more substance and attention to citizens' real problems. Everything else will only inevitably accelerate the decline.
(DE) Mr President, Mr Leterme, I would like to congratulate you on your presentation and on an ambitious programme which does not get bogged down in details. With reference to the attacks by Mr Farage, it is clear that he wants to prevent any type of regulation of the financial markets. He is attacking you because you are only in office temporarily.
I would like to congratulate you wholeheartedly. You are a pro-European and a supporter of the social market economy and, despite the difficulties in your own country, you have presented an ambitious programme. I believe that if you succeed, as Mr Verhofstadt has said, in breaking down the unfortunate and dictatorial unanimity of the Council on the question of financial market regulation, you will have us on your side and you will produce one of the most successful presidencies of recent years.
Therefore, we are calling on you, specifically because you are not in office for very long, to make use of these few months to work together with Parliament to bring this issue to an end, as the Spanish Presidency did not manage to resolve it. You will have our support in this area.
(FR) Mr President, Mr Leterme, the condolences have been flooding in for days now. It has been said that you have shot yourself in the foot, that you have started a Presidency with an outgoing government, that the Treaty of Lisbon has changed everything anyway, that the rotating presidencies no longer have a say in matters, and the latest thing we hear is: 'Fortunately, you have Mr Van Rompuy'. My response to all these kind messages is: in the land of surrealism, of Magritte and the Smurfs, nothing is impossible. Mr Farage lacks imagination. There we go!
On a far more serious note, the work that has been carried out for months, Belgium's federal structure and its regional governments will give this Presidency the solid foundation that it needs. There is no risk in that regard. As for its role as the rotating Presidency, it is ultimately a kind of subsidiarity. Let me explain: Belgium must add value to the work of the Council and of the High Representative. This is where it gets really funny, since I have heard Mr Van Rompuy talk time and again about reassuring the financial markets, yet I have never heard him talk about reassuring the citizens. The citizens are worried. They expect Europe to provide a common response to the crisis in terms of financial regulation, job creation and green growth, with projects, investments, means of support and, finally, a social dimension and a European dynamic.
I believe that Belgium's solid social traditions and the noble vision that you have of cooperation and Africa will inspire the European institutions, as an alternative to sarsaparilla, which, Mr President, is the Smurfs' favourite food.
(NL) Mr President, Mr Leterme, ladies and gentlemen, the circumstances surrounding the launch of the Presidency are not ideal but, at the same time, they represent an opportunity to focus on the real task of a Presidency under the new institutional rules. Yet I also see another opportunity in the form of helping steer the institutional debate, not only in our country, but also in other EU countries. As you know, the role of the nation states is increasingly under discussion as a result of globalisation. More powers are being conferred on Europe - and rightly so - as a result of which more powers can also be transferred to Flanders, Wallonia, Scotland, Catalonia and other regions. This is a natural process of which Europe takes good account. It is also quite logical for these nations to claim their place at the European table, given their important role in economic recovery. During this Presidency, regional ministers, too, will be presiding over Council configurations, such as environment, sport, education and regional policy, and I hope that this will give an impetus to the necessary, enhanced, multi-level governance of the EU.
(FR) Presidents, we are very fearful of the future of banking. The economy has transferred its toxic debts to finance; finance has passed the buck to the Member States, and the Member States are now turning to the citizens, who will have to pay, if they are able to.
Now, Mr Leterme, you know far better than I that Europe must now perform its historic duty; in other words, it must impose a Community approach on Europe's national leaders in terms of common discipline, certainly, but also in terms of recovery and innovation. In this drama which is being played out before us, there is no longer any national way out of the global crisis.
Many European leaders - your colleagues - are watching the popularity ratings. At the moment, Europe's leaders must look at history before history itself submerges us in the chaos of populism. Belgium is a country that was always strong on European patriotism; whether it is in a good or a bad state is immaterial. It is the will, discipline and objectivity of its leaders that will save us.
(PT) Mr President, Europe needs a resurgence of confidence and hope. In the crisis, which is not yet behind us, we have had fire-fighters, as Mr Delors has said. We hope that the Belgian Presidency will bring architects. The first test, of course, will be this September, when the Council considers Parliament's proposals on the financial structure.
Yet, one of the greatest challenges Europe currently faces is guaranteeing that the European currency does not collapse, whether for lack of monitoring instruments or for lack of growth in the euro area, or especially due to the growing differences and internal tensions from the economies which constitute the euro area.
Cutting the structural funds now, which were created in order to stimulate convergence in economies that are diverging from one another, as the Commission proposes, is like sending fire-fighters to fan a fire that has not yet been extinguished. We clearly need architects.
One last question: I would like to know the external scope of EU action and, in particular, a little more about what the Belgian Presidency is proposing for Cancún and Doha.
(ES) Mr President, Mr Leterme, I would congratulate you on your speech: it was an excellent presentation of this Presidency.
I believe that we can already draw one, or even more than one, conclusion from this morning's debate: firstly, that this House - those of us who want to build Europe, those of us who want to think positively about Europe - supports your Presidency and supports the efforts that you will be making. Furthermore, being aware of the difficulties within your government, I would like to thank you doubly, as it is all the more difficult for you to have come here today with this ambitious programme. We offer you our heartfelt thanks.
Secondly, concentrate on resolving the economic issues. I believe that we have a great opportunity at the moment. I believe that we are on the point of reaching agreement on the issues relating to financial supervision. Concentrate on that.
Thirdly, make the Trio work. I believe that the Trio of Presidencies is the great innovation of the Treaty of Lisbon. Let it not be a gimmick, let it be a reality, and let us do what the founding fathers said: think and act - in this case, Spaniards, Belgians and Hungarians - as Europeans.
Thank you very much, Mr Leterme, and good luck!
(FR) Mr President, Mr Leterme, Europe is being hit by an unprecedented economic and social crisis. The situation is urgent: there are 24 million unemployed, and there will be 5 million more if nothing is done about it. Unfortunately, Mr Leterme, Mr President, I did not hear any response in your proposals just now to this urgent situation ahead of us, and I would like to offer you three suggestions, which I believe will enable us to tackle the economic and social situation we are facing.
Firstly, a large European loan. This is one possible way of achieving this policy of full employment. Secondly, we were with Jacques Delors and President Buzek in Brussels a few weeks ago to propose a major EU energy policy. Thirdly, the tax on financial transactions. We know that a 0.05% tax on each financial transaction will result in EUR 200 billion of revenue for the European Union and 2 million jobs.
Mr Leterme, this is what I would like to hear under the next six months of the Belgian Presidency.
(PT) Mr President, I cannot resist responding to Mr Farage by saying that I think it is extremely strange and unique that, for a person who argues here for the autonomy and independence of the Member States and the capacity for each state to govern its own internal affairs, all he wants to talk about here is the internal affairs of Belgium. How can someone argue for the autonomy and independence of the Member States and then come to the European Parliament to discuss the internal policy of one Member State? This is all explained in terms of how to respect the autonomy and independence of each Member State!
My dear Prime Minister, I would just like to congratulate you on three things. Firstly, I have already seen that the Belgian Presidency is impeccably prepared. Secondly, I think it is vital to point out that we should focus on economic government, supporting President Van Rompuy's efforts and the efforts of the Commission to leave here with an economic government. I would also like to commend you and say that you will have the full support of the Group of the European People's Party (Christian Democrats), especially the Portuguese, on the initiative to include Africa, because we believe that Africa is a priority for the European Union.
(BG) I am pleased that creating conditions for sustainable growth is a main priority of the Belgian Presidency, which you have our support for, and I sincerely wish you every success.
The disparities between European regions need to be reduced, particularly with regard to infrastructure, where Eastern Europe is lagging behind. The European Union must have a united stance on energy issues. The interconnection of our countries' energy networks is of paramount importance to our continent's independence and security. This is a pressing matter. This is the only way for us to strengthen our position in the negotiations with our suppliers.
We value all projects, but we value our project, the Nabucco project, the most. I am expecting the Presidency to give the project a strong boost and for the funds to be available to finance it.
As regards enlargement, I am expecting the negotiations with Croatia to conclude at the end of the Belgian Presidency so that an agreement can be signed for Croatia's accession in early 2011. I believe that the liberalisation of the visa regimes for the remaining Member States of the Western Balkans must continue. I express my heartfelt thanks, Prime Minister, and I hope that your Presidency is successful.
(NL) Mr President, the members of the Dutch delegation of the Group of the European People's Party (Christian Democrats) wish you every success.
Mr Langen has to see to it that his team beats Spain this evening, but he will not succeed in this. Mr President, this must not be deducted from my speaking time.
We wish you every success. The problems are well-known. We both have difficult elections behind us. You are outgoing Prime Minister, but you are not letting yourself be thrown off balance. I mean, you are from West Flanders and I am from North Brabant. We have sand and we have clay, and those from the sandy region are more persistent.
There are two things I should like to ask you. The first concerns the tempo. The European Union is too sluggish compared to Brazil, China and India. We need to step up the pace, but we need to do so within the Community method.
My second question concerns the 2011 budgetary discussions. All Member States must tighten their belts. Europe cannot be spending on a massive scale, so we have to make better use of the same money.
(FR) Mr President, the crisis that we are going through spells the end of a model. Even though, in the last few months, political priorities have focused on the numerous anti-crisis measures aimed at protecting employment, stimulating a recovery that is a long time coming, then stabilising the euro area, it must be said that we have reached a point in our common history that is undoubtedly fragile but, above all, crucial to our future. Forced as we are by circumstance, we have here an incredible opportunity: to dare to imagine solutions that were unimaginable only a few months ago, such as the famous concept of European economic governance.
It is time to develop a real strategy for exiting the crisis and to launch structural reforms to build the post-crisis society. We must be bold and develop concrete budgetary, wage and fiscal measures. We do not have 36 solutions: to ensure real cooperation and necessary efficiency, we need greater integration and unconditional support for the Community method.
This is the ambition I would like to see not only reaffirmed by Belgium but, above all, realised in a practical and urgent manner.
(PT) Mr President, Mr Leterme, I would firstly like to say that I listened carefully to you and have also read your programme closely, and so I would like to begin with something that you told us here today when you introduced yourself. You said that a European Union with a monetary government, but without an economic government, would not work.
I could not agree more, and that is why I am calling for clear, transparent and, above all, democratic measures for such economic governance, because these have not existed until now. They have not existed, and this reinforcement and the objectives presented are more along the lines of the Stability and Growth Pact, with greater emphasis on the deficit and public debt. We are also well aware that these are measures that, once again, will strengthen this monetary government, but not the economic government that is urgently needed.
That is why this is the same as with measures to reduce wages, like those that have been implemented as part of stability and growth plans; competitiveness is impossible, and therefore to insist on it is to insist on recessionary measures that will only lead to greater recession.
I would also like to say that in relation to the new structures announced and the additional measures to continue the important initiatives devised in Europe over recent months, we have not seen much actually happening. Therefore, perhaps what has already been announced should be implemented, rather than announcing new things. Not only did they fail to be implemented; their effects were not felt, neither by us nor the Greeks. Moreover, I think it is essential that we should move forward in the spirit of social, economic, decent and transparent integration, once and for all.
(NL) Mr President, Prime Minister, I am convinced that Europe will be pleasantly surprised by the Belgian Presidency, thanks to a number of successes in the short term, as the circumstances are very favourable - this has already been mentioned - the SWIFT dossier, banking supervision and also the hedge funds dossier. Prime Minister, it is logical that a number of Eurosceptics and Europopulists - let us call them that - are not happy about this, as they are terrified of Europe becoming stronger under this Belgian Presidency. Your priorities of a stronger economy, stronger economic cooperation and, in particular, an action plan for more jobs, are particularly welcome.
Prime Minister, allow me to add one point, and that concerns sport. As you know, the Treaty of Lisbon allows us to launch European sport campaigns. Sport is an excellent uniting factor, of which we are currently seeing evidence daily in South Africa. It is a uniting factor between regions, between countries and, particularly, between population groups, and I say let us seize upon the Council meeting on sport in November to set to work on this and put sport, too, on the European agenda. I wish you every success, Mr Leterme.
(DE) Mr President, Mr Leterme, much of what you have said bears repeating. I would like to highlight one point which other Members have also mentioned and that is the regulation of the European financial markets.
Not only those of us in Parliament who are pro-European are in favour of this. Recently, Mr Profumo, head of the UniCredit Bank, which does business throughout Europe, said that the banks also need a European banking supervisory body. The European Union and European legislation must not lag behind what enlightened banks and bankers in Europe believe to be necessary. Therefore, Mr Leterme, it is important for you to ensure that an efficient and effective European banking supervisory system is put in place in the near future.
(IT) Mr President, ladies and gentlemen, I agree with you, Mr President, that it is the European Union's duty to play a fundamental role in international issues and that we must speak with one, strong voice. It is most certainly our responsibility to intervene promptly and decisively each time human rights are oppressed, no matter where in the world that happens.
I hope that the next six months of the Belgian Presidency will be distinguished by an unwavering commitment on those issues. To demonstrate that commitment, I ask for immediate attention to be paid to what is happening in certain Libyan prisons in the Sahara Desert: 250 Eritrean citizens, including women and children, have been shut up for days in inhumane conditions, in violation of all international regulations on human rights and asylum.
Many of these citizens were denied political refugee status, even though they met all the necessary requirements. The Italian Minister for Foreign Affairs, Mr Frattini, actually accused the European Union of not even having published a press release. I think now is the time for the European Union to speak with one, strong voice. Right now, we must not turn our heads and look the other way, because 250 people are asking us to save them from death.
(PL) Mr President, Mr Leterme, you said we need to rediscover the spirit of Europe, and that Europe needs inspiration. You mentioned five goals, whose main objective is to rebuild the European economy and also to make the European Union a main player in the international arena.
In accordance with the principles of the Europe 2020 strategy, which are to be used in national programmes, the main aim is to create permanent jobs. This is something which is very much expected by all the citizens of our Member States. There is full agreement that we need to reconstruct industrial policy, and also, as Mr Verhofstadt said, to build a new pan-European infrastructure market, because without these things, there can be no talk of lasting and sustainable development.
You also spoke about a multi-polar world which is changing rapidly. I would like to stress that we need to overcome the basic causes of the crisis, and also to bring to book those who contributed to it.
(NL) Mr President, Prime Minister, I should like to start by wishing you and your team every success with the Belgian Presidency. A whole range of important priorities have been reviewed in the course of this debate. I should like to draw your attention to one very specific dossier that is crucial as regards the European transport sector, the further development of a sound European transport infrastructure and the achievement of our climate objectives, namely the Eurovignette Directive. This directive was dealt with at first reading back in March 2009 and has been stuck in the Council ever since. It is an important one, however, as we want to give Member States the opportunity of charging not only infrastructure costs but also external costs such as noise, air pollution and the costs of congestion to the lorries using our roads. This should result in greater efficiency in the sector, help reduce congestion, and also yield additional resources for Member States, which should be reinvested in transport systems in order to make these more sustainable and to contribute to economic growth. I ask you to support this directive.
(IT) Mr President, ladies and gentlemen, I believe that the most important thing that Belgium and the Belgian Presidency must now try to do is to respect the Treaty of Lisbon. The Treaty of Lisbon is inspired by the cultural, religious and humanist legacy of Europe from which the universal values and the inalienable rights of the person, freedom, democracy, equality and the rule of law developed.
Alas, this six-month term has not begun well: it started with a violent eruption that is unprecedented in the history of the European Union, with the detainment of Catholic bishops meeting at the Archbishopric of Mechelen. Documents submitted under confessional oath by citizens who had expressly requested to remain anonymous were confiscated, and two cardinals' crypts were profaned by jackhammers inside a church. If this is the start of the Belgian Presidency, it frightens me. It reminds me of what happened in 1997 when Belgium included Opus Dei and the Community of Sant'Egidio on a list of satanic cults.
(RO) I firmly believe that the Belgian Presidency, which is placing the emphasis on action, will manage to deal with, in an appropriate way, the current situation in Europe, characterised by economic difficulties and a process of institutional overhaul.
At the moment, we need a new future vision for the European Union. Europe must continue the enlargement process, strengthen its institutions, economy and currency, and boost its internal cohesion. Our peace and stability depend on the peace and stability of our neighbours. In this respect, it is vital for the Republic of Moldova's positive progress in relation to the European Union to continue during the period ahead, with support for the efforts and reforms coinciding with this state's European aspirations.
I wish you every success in promoting your vision of a united, dynamic Europe.
(PL) Mr President, Belgium is assuming leadership of the European Council for the 12th time, so it is, in theory, a country which is experienced in this role, although many in this Chamber are wondering how a country which, for five months, has not been able to appoint its own government and prime minister, will be able to lead the other 26 Member States. The next six months are going to be a particularly difficult period, for both Belgium and the other EU Member States. On the one hand, the responsibility of leadership is complicated by institutional changes brought in by the Treaty of Lisbon and, on the other, by the spectre of an enormous economic crisis.
Fighting the economic and financial crisis in Europe is identified by the Presidency as a priority. It also gives an important place to climate protection. Much is going to depend on having a pragmatic approach to implementing these intentions. Stimulating the development of a low-emission economy cannot be achieved at the expense of stifling industry in Central and Eastern Europe by the imposition of a drastic reduction in CO2. This would prevent the whole of Europe being lifted out of the crisis effectively. We should also hope that the current political turbulence in Belgium does not prove a hindrance to the achievement of the Presidency's ambitious objectives.
Mr President, the questions were, at least for the most part, addressed to Mr Leterme, so I will not take up much of your time. I just want to underline one aspect that seems very clear to me.
Through this debate, the European Parliament has, in its plurality, I believe, expressed a very clear priority: the economic issue and the social issue. The various groups have emphasised this priority and have even recommended that the Belgian Presidency concentrate on it. I believe that it is, in fact, the primary concern of our fellow citizens. We can bring Europe closer to our fellow citizens by concentrating on what they feel is the biggest problem: currently in Europe, it is unemployment, the employment issue, those who do not have a job and those who are afraid of losing one.
Indeed, this is why I am keen to tell the Belgian Presidency and Parliament once again that we are ready to work with you in a very focused, very intense way, to fulfil these obligations. This month, there will be an immediate economic priority: the publication of the stress tests. This is a major priority. It is a crucial exercise in transparency, but it can only succeed if it is well prepared by the national regulators and by the national governments.
It is of paramount importance. After this, there is the whole development of our economic agenda, the flagship initiatives that we have talked about: the employment initiative, the implementation of the 2020 strategy. We must, of course, reach conclusions on the economic governance of the euro area and of Europe as a whole, and on financial supervision too.
Parliament's message has also been very clear on this point, and I must underline it. You know that it was on the basis of the proposals made by the Commission that a debate was subsequently held between Parliament and the Council. I see Parliament's latest positions as an indication of its willingness to reach a compromise. I call upon the Council, in turn, to take a step in the direction of the European Parliament. I believe that the Belgian Presidency will be able to use all the mechanisms provided for in the treaty to reach a compromise, since I believe it is essential for the new supervisory architecture to be ready for the start of next year, so that we may fulfil our obligations not only to ourselves, but also to our main partners within the framework of the G20. We are the ones who started this process, and I would not like us to be the last ones to conclude it.
There is, in fact, a huge job to be done here, both economically and socially, and I am keen to reiterate once again that I have every confidence in the Belgian Presidency. This is not just because it is the second time that Belgium has held the Council Presidency. In short, if there is one country that has a natural affinity with Europe, that has a European instinct, a particular vocation for Europe, it is Belgium. I am not saying this out of politeness; I am saying it because it is true, but also because, quite apart from these traditions, I have confidence in this team. We have already had meetings at the Commission with the Belgian Presidency, and we have seen its extraordinary level of political and technical preparation and, above all, its dedication to, and passion for, the European cause, our common cause: a stronger, freer, more united Europe.
Mr President, to begin with, of course, I should like to extend my sincere thanks to all the Members of the European Parliament who have spoken - group members and others - for their words. I should also like to make clear that we feel rather encouraged in our approach to these six months. Without wanting to exaggerate, I have the feeling that, in the coming weeks and months, we can be partners in moving Europe forward which, I believe, is the crux of the matter. In any case, I know that there is confidence in the Belgian Presidency today, and I also know that we shall have to earn that confidence and to prove ourselves deserving of it. This is the frame of mind with which we are now starting out.
I am sure you will forgive me for not responding to all your specific questions and speeches, for example, Mr Belet's questions about sport and the questions about the Eurovignette. I know by heart that there are passages devoted to this in our substantial programme. This also goes for a number of speeches by other MEPs.
Perhaps I should say something first and foremost about our approach, and some repetition may be necessary. As Mr Daul has already said, our ambition was not so much to make a catalogue of promises, both realistic and unrealistic. We have actively striven for what Mr Daul would call 'moins de promesses, plus de résultats'; that is, fewer promises and more results. That is our ambition. Our intention was not to produce a Presidency of gimmicks involving the individual wishes of one Member State, which would also have overestimated the importance of the Presidency within the framework of the implementation of Lisbon. No, our ambitions are clear: to sign up to an agenda determined at world and European level rather than one dictated by Belgium. The agenda of this Presidency, too, is dictated by your institution and the European institutions in general, and also by current events.
(FR) Secondly, I repeat once again that we subscribe to the approach of the Treaty of Lisbon - the Treaty of Lisbon as a whole, and nothing less than the treaty. As some Members have said, the Belgian Presidency is, in fact, the first to be able to establish precedents and apply this Treaty of Lisbon and all its provisions during its six-month term of office.
It is true that the aspect, for example, of pure bicameralism, as mentioned by Mr Dehaene, is an innovation that is sometimes still underestimated by colleagues - including colleagues in the Belgian Government - who are finding out about it today.
It seems to me that one of the first tests at this level will be the preparation of the 2011 budget. As a former parliamentary official, I know that preparing a budget - I am going back 15 years here - is always a rather delicate task. Today, with the disappearance of the distinction between, on the one hand, compulsory expenditure and, on the other, non-compulsory expenditure, and with the prospect of pure codecision before us, this is an exercise that I feel demands our full attention, and I believe that Mr Wathelet, Secretary of State for the Budget, will be anxious to do a good job.
(NL) Mr President, we want to move Europe forward, therefore. We want to do so with a great deal of respect for the institution that derives the most legitimacy from the people.
When it comes to the content, I feel encouraged by many people's words. As the President of the Commission, too, mentioned in his speech, it is clear that the restoration of sufficient sustainable economic growth - which must be fairly distributed, Mrs Van Brempt - must have absolute priority; and, Mr Verhofstadt, this can indeed be done by providing a solution as regards financial supervision. We have taken note of your request to consider having recourse to qualified majority voting. There is the problem of hedge funds. In addition, drawing on the stress tests and, particularly, the conclusions that will have to be drawn directly from these tests, we shall have to take the necessary measures to strengthen the balance sheets of our banks and ensure that the financial world is able to radiate financial strength once more. The next step must be to revive the real economy, and the European Commission has presented the relevant texts and plans. Mr Barroso, in that regard, I agree with those who expect, on the one hand, a strengthening of the Stability and Growth Pact and stricter budgetary surveillance as a matter of course and, on the other, stimuli for infrastructures and for industrial policy, which would make Europe more tangible for social and economic players than is currently the case, and which should form part of a common ambition for our whole continent.
(FR) Finally, with regard to the social aspects, I should like to emphasise all the same that, although Europe does not really have very extensive competence in this area, Belgium's ambition is to take full account of the consequences of the financial, economic and social crisis.
The crisis started, just under two years ago, with an implosion of the US banks, and its consequences became evident on the continent of Europe. We therefore had to take swift action. The second effect impacted on the confidence of citizens as both consumers and investors. This lack of confidence, this loss of confidence, then had a negative impact on the real economy which, in turn, has had negative effects on the job market, the social consequences of which we are now having to contend with.
(NL) Mr President, as a number of MEPs have said, people expect the EU to take action on this, as has been demonstrated repeatedly in the past. Indeed, this was the reason for its creation: as a kind of guarantee of the prosperity and welfare of the citizens of this continent. Therefore, the EU must provide the right answer to the negative social consequences we are experiencing as a result of the crisis, which started as a financial crisis and has ended up as a crisis of the real economy, and is also being seen on the labour market.
I should like to make one special remark in the light of the history we share with an important part of Africa; one special remark about the Africa strategy. This issue was raised by Mrs De Keyser and Mr Schulz, the Chair of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament.
(DE) With regard to the Union's Africa strategy, which forms part of its external relationships, we support the discussion which Baroness Ashton has initiated with the aim of bringing greater coherence to our regional relationships. Of course, it is true that Belgium, because of its long tradition, wants to keep the African continent at the top of the European agenda and we also want to make as effective a contribution as possible to today's discussion.
(NL) Mr President, as I have already said, I am not going to go into the specifics of every point. We have taken very careful note of everyone's wishes.
To conclude, I would like to underline what Jean-Luc Dehaene has said, which is that one of the advantages of the current political situation in my country is that we can devote almost all our time to the EU rotating Presidency, including during the coming holiday period.
Besides that, I would like to underline and repeat that the programme of the Belgian Presidency was drafted after extensive dialogue and debate within Belgium, and these debates have also included all the regional governments. One specific characteristic of my country is that, both at the federal level and at the regional level, our governments are composed of numerous parties. I therefore repeat that the programme is supported by almost 90% of the representatives sworn in yesterday in the Belgian Parliament. Ninety per cent of the members of that Parliament support this Presidency programme.
As acting Prime Minister of Belgium, and as the acting rotating President, I would like to thank you. We will work very hard in the coming months. Yves Leterme has thanked you, and I can assure you that the Prime Minister of Belgium - whoever it will be - will be here again in December. I hope then that we will be in a position to see that our common ambitions have been reached.
(Applause)
Prime Minister, thank you for your presentation and remarks. All the best for the Belgian Presidency.
The debate is closed.
Written statements (Rule 149)
Against the background of the current economic crisis, I welcome the decision made by the Belgian Presidency to make the implementation of long-term economic recovery measures a priority. In this respect, I believe that it is of paramount importance for the Belgian Presidency to achieve, by the end of this year, its objectives for setting up the new European financial supervisory authorities. They will help harmonise European regulations in the following sectors: banking, insurance and securities. On the foreign policy front, the Belgian Presidency must support the strengthening of the European Union's ties with the countries in the Eastern Partnership. We must focus particular attention on the Republic of Moldova as this country, which would like to move closer to the European Union, has early parliamentary elections scheduled for November. I believe that the Asia-Europe Summit, which will be organised by Belgium in October, will play an important role in the development of relations between the European Union and countries from Asia. Furthermore, enlargement negotiations must continue, along with the process of setting up the European External Action Service.
Mr President-in-Office of the Council, you will now hold the rotating Presidency of the European Union for six months. Numerous challenges await you, including the creation of the European External Action Service (EEAS), one of the major advances in the Treaty of Lisbon.
The agreement reached between the various institutions envisages that the Service will be created by January 2011, even though it took more than seven months to negotiate its organisational structure. The actual and effective creation of the EEAS is now a matter of urgency, because the Treaty of Lisbon's credibility is at stake, together with Europe's image within the international community. Your experience of negotiating and reaching compromises will help in the actual implementation of the Treaty of Lisbon. We wish you every success.
I wish to welcome the priorities which the Belgian Presidency is proposing to us. I feel that they are fairly apt for the current times. In particular, two of these priorities caught my eye: the 'intensive' dialogue with Member States and the 'ambitious' policy providing access to employment, in other words, jobs. What I would like to ask you, on behalf of the Romanian citizens whom I represent, is for these Romanians to stop being treated as second-class citizens when we talk about the labour market and the Belgian labour market as well, unfortunately. Once these six months are over, we should no longer be able to talk about unfair and discriminatory access. It is my ambition to be able to thank and congratulate you for the removal of the barriers which, unfortunately, Belgium is not alone in still using. I firmly believe that you have the same ambition too.
I am delighted that having taken over the European Presidency, Belgium is determined to realise many goals on its agenda which are very important for the European Union as a whole. Belgium expects a stronger, more resolute Europe which would be oriented towards the implementation of the social model. Therefore, Europe must strive for a closer dialogue between the European Union and its citizens. Employment will be one of the main social goals during the Belgian Presidency. I agree that investment in human capital and job creation are inseparable social and economic development goals. It is especially important that Belgium will devote much attention during its Presidency to the creation of new jobs and will strive to provide more opportunities for the unemployed to return to the labour market. Youth unemployment also requires more attention. I therefore welcome measures which will promote learning and provide young people with opportunities to find work immediately after graduating. As this is the European Year for Combating Poverty and Social Exclusion, I am pleased that Belgium will pursue further action in this area. I support Belgium's determination to further strengthen the implementation of the principle of equal opportunities and to combat violence against women.
Belgium is taking up the EU Presidency at a time when many of the consequences of the systematic crisis of capitalism are coming to a head. In the EU, this is, moreover, a crisis at the very foundations of the process of integration, as is becoming clear. The number of people within the EU who have been plunged into poverty has risen to more than 85 million. This is a figure which, according to measurement criteria proposed in recent weeks, may be even higher, surpassing 100 million. This is exacerbating the structural imbalances within the EU. Economic and social cohesion is increasingly becoming a mere slogan, a dead letter in treaties. The seriousness of the situation is in contrast with the total lack of measures to tackle it. Rather, when faced with the crisis, the EU's prescription will inevitably entail an even sharper decline in the economic sphere and a more marked regression in the social sphere. This will happen with the strengthening of the Stability and Growth Pact and the resulting attacks on wages, social rights and the social functioning of the states, and with the deepening of the single market and liberalisation. In this framework, the intensification of the social struggle within the various countries is sure to blight the six months of the Belgian Presidency. This is a cause for hope and confidence in a better future!
Belgium took over the Presidency of the Council of the European Union from Spain in difficult times. The European Union currently faces a number of tough decisions. In addition, a change in government is expected to take place soon in Belgium, the current Presidency holder. However, the interim government can build on the reliable and tested public and diplomatic service that has been preparing for the Presidency for some time now and can use the experience gained from the country's numerous past presidencies. I consider it exemplary that there is national consensus over the Presidency's programme in spite of the large number of disputes dividing the different language communities and political forces in Belgium. I believe that Belgium, as a member of the Trio Presidency, will act in the spirit of the Spanish-Belgian-Hungarian programme and I am confident that it will see through what it has undertaken. I welcome the fact that the Presidency is planning to implement a strong social programme in the next six months, and that it intends to monitor the social effects of the crisis continuously and make sure the issue stays on the Council's agenda. I support the Presidency's intention to organise a conference on the rights of people with disabilities and that it is urging European acceptance of the UN convention on these rights. It is also Belgium's task to evaluate the European Year for Combating Poverty and Social Exclusion. I trust that in the next six months, the enlargement process will gain new momentum, that Croatia will move closer to the completion of accession negotiations, and that Western Balkan countries will receive positive messages.
in writing. - We still are in an era of financial turmoil, requiring new and coordinated solutions. Furthermore, continuing the advancement of the implementation of the Lisbon Treaty is still a task ahead. I am looking forward to working with the Belgian Presidency among such difficult circumstances. For one, on institutional issues, such as the creation of the European External Action Service, or the European Citizens' Initiative, for which I am co-rapporteur in the European Parliament. I hope that we will be able to elaborate a regulation that makes this tool of direct democracy accessible, easy to use and safe against abuse, giving an opportunity for European citizens who want to participate in European decision making. Moreover, I am delighted to see that the Belgian Presidency has ideas concerning gender equality as well, as the Presidency programme mentions most of the themes that the Spanish Presidency tried to advance. However, I would have been even more delighted if the Belgian Presidency had been more ambitious, or if it had only named expressis verbis the European Protection Order in its programme. I consider this piece of legislation highly important, naturally besides the new gender equality strategy and the Women's Rights Charter.
in writing. - (HU) The second 6-month period of the 18-month Spanish-Belgian-Hungarian Trio Presidency will be particularly important for Hungary. As a member of the Trio Presidency and as the upcoming Presidency, we are ready to continue the close cooperation experienced so far in order to help develop a European Union that is closer to its citizens and their concerns and which can respond rapidly and decisively to challenges. Allow me to highlight just a few of the tasks to be completed in the current six-month period. Firstly, I believe it is important to complete the EU budget review procedure before the end of the year in order to allow the debate on the next Multiannual Financial Framework to begin during the Hungarian Presidency. Secondly, I think the debate on the financial supervision reform package must be concluded. It would be a significant loss of face for us all if the financial supervisory authorities were not established by 1 January. Thirdly, I am convinced that it is in the EU's interest to complete accession negotiations with Croatia by the end of the year. I am certain that if there is a political will, this objective can be achieved. This is also necessary in order to ensure that the enlargement process remains credible. Finally, Romania and Bulgaria's joining of the Schengen area is now being finalised. The freedom of movement within Europe is one of the most tangible achievements of the EU for its citizens. We should therefore help the implementation of this freedom in every possible way. I am confident that we will make significant progress in all of these areas during the Belgian Presidency.
There will be an extraordinary meeting of the Council during the Hungarian Presidency in 2011, with primarily energy policy issues on the agenda. However, it would be advisable even for the Belgian Presidency to take concrete measures to strengthen the common energy policy prior to this meeting. Measures are most urgently required in the area of investments. The strategic review presented by the European Commission earlier defined the main development guidelines correctly. Subsequent discussions on infrastructure should therefore focus on generating financial resources. This is particularly important in view of the imminent start of negotiations on the EU's next seven-year budget. Basic energy infrastructure investments must be given a more significant role in the new long-term budget through the reform of the Trans-European Energy Network programmes. Another area of action should be the provision of more opportunities for new technologies affecting energy supply. Decentralised and sustainable energy production can only be given appropriate momentum by the harmonisation of laws at EU level. We are anticipating that the Commission's proposal establishing a new legal framework for intelligent energy networks facilitating two-way communication will have significant positive effects. Given that this is a new regulatory area, political conciliation must be started as early as during the Belgian Presidency. In addition to looking at the future, the Belgian Presidency should also monitor the implementation by the Member States of the huge amounts of legislation already adopted by the European Union. The implementation of the third energy package, or the gas supply regulation that is being finalised in these weeks, should not suffer any delay.
Mr Leterme, I congratulate you on your speech, which displayed a sense of humility and responsibility in the face of the issues which stand before Europe. I welcome your judicious proposals of objectives for the Belgian Presidency. I would like to endorse your objectives concerning strengthening economic coordination, which is very much needed for Europe to become an equal partner on the world stage. I would like you to use the current readiness of Member States to make bold decisions, for example, concerning structural reforms, which will favour good and cohesive economic governance in Europe. However, I would like to draw attention to the necessity of including all Member States of the European Union in these efforts, and not only those which are part of the euro area. Only when we have the strength which comes from unity will we regain credibility in the eyes of the financial markets, which will bring about a reduction in the costs of servicing national debts, facilitate fiscal consolidation and strengthen economic growth. I wish you much determination, dynamism and responsibility.
It is to be welcomed that the current Belgian Presidency is paying special attention to improving the situation of people with disabilities and, in particular, to monitoring the signing and ratification by Member States of the United Nations Convention on the Rights of Persons with Disabilities. However, I believe that the Council's decision of 26 November 2009 already lays the foundation for the legal situation whereby the rules of the UN Convention are applicable to European institutions, including the European Council. This means that these rules will also serve as the norm for the work of the current Belgian Presidency. The fact that Member States are at different stages of initialling and ratifying the convention cannot, in my firm opinion, create any uncertainty for EU institutions as to the de facto effects of the convention: ratification by each Member State is not required at EU level, since the European Council - which includes Member States' representatives and is supported by Parliament's decision - has taken its decision in this respect. The reason I asked the competent committee to include this issue on the agenda was that the question I had asked two months ago in this respect remained unanswered, in spite of the excellent working relationship with our Spanish colleagues. I sincerely hope that an answer will be forthcoming during the Belgian Presidency. As a final note, I would like to wish our fellow Belgian Members much success and all the best in their efforts.
The number one priority and one of the biggest challenges facing the Belgian Presidency is how to guarantee the European Union's economic and financial stability. In this respect, I hope that every effort will be directed at resolving the crisis with the aim of achieving economic recovery, sustained growth and more jobs as quickly as possible. The implementation of the new financial supervisory mechanism needs to be completed, the euro area needs to be stabilised and budgetary discipline restored. The European funds can make a practical contribution to getting over this period. The resources which have not been spent so far need to be reallocated to areas which create jobs.
In addition, Belgium will have to finalise the negotiations with Croatia and continue the integration process involving the other Western Balkan countries. At the same time, I ask the new Presidency to consider including Moldova as well in the group of Western Balkan countries.
The programme of work contains five tasks, which are all extremely important. Achieving them can also have a positive impact on consolidating the future of the Belgian Federal Government and on the confidence of Belgium's citizens in the future of Europe.
As a European citizen, I wish to express my strong support for the objectives of the European Union's Belgian Presidency. In actual fact, we must fight together to overcome the economic crisis which is having a severe impact on broad groups of people.
I believe that the creation and development of economic governance mechanisms in Europe are an absolute must. However, it is more important for us to support them with political solidarity in order to achieve concrete results as soon as possible. In fact, we have the opportunity to put into practice the solidarity clauses in the Treaty of Lisbon.
Against the backdrop of the EU 2020 strategy and bearing in mind the objective to reduce poverty and the disparities between regions, we must absolutely encourage innovation, research, development and competition.
The new EU strategy for the Danube region offers us the chance to utilise countless opportunities, including the links provided by the Rhine-Main-Danube corridor in Europe between the ports in Belgium and Romania. This may result in the economic and social development of the entire Danube region, entailing a beneficial impact on local and regional communities.
I also believe that we must continue our efforts to enlarge the Schengen area, in keeping with the established timetable. As I come from a country situated at the EU's border, I also wish to emphasise the need for visible progress to be made with regard to the Eastern Partnership and the European Union's enlargement process.
After Spain, another country which has its hands full with internal issues and which will neglect its leadership role within Europe is taking on the Presidency. This fact is likely to suit the supporters of the Treaty of Lisbon, as the treaty involves a reduction in the power of the rotating Council Presidency. In addition, the large states will make good use of the new weak leadership to promote their own interests over the heads of the smaller states. If Belgium wants to discuss the demographic factors and economic reasons behind immigration, we might as well simply open the floodgates to Europe now. Immigration policy must not be based on the needs of large companies for an army of cheap labour or on politically correct multicultural visions. Its focus must be on the legitimate interests of the historic peoples of Europe. In order to protect these people against unrestricted mass immigration from the third world, Europe needs a family friendly policy which will increase the birth rate. Europe also needs a consistent repatriation policy for the thousands of illegal immigrants currently living in the EU. Belgium's interest in rapidly completing the accession negotiations with Croatia is to be welcomed. However, Belgium is making no commitment to stopping the negotiations with Turkey. Almost every day, Turkey provides proof of its lack of readiness to join the EU. It does not form part of Europe in geographical, cultural or historic terms.
I would like to welcome the ambitious objectives which the Belgian Presidency of the Council is also adopting as part of its programme in the agricultural and fisheries sectors. The measures proposed in the dairy sector and those concerning the quality of agricultural produce, as well as the improvement and simplification of the rural development policy, are important aspects, especially during the current economic crisis.
At the same time, I think that the biggest challenge facing the Presidency during these six months will be how to provide a good framework for debating the future of the common agricultural policy and the EU's future financial outlook. By adopting a coherent stance in these two important areas, the Belgian Presidency can have a radical influence on the coming decade in Europe.
Furthermore, with regard to fisheries, I believe that the Presidency must also focus attention on the matter of fishing in the Black Sea, which will actually be the subject of a European Parliament report.
The programme of the Belgian Presidency of the European Union Council contains the intention to introduce a White Paper on the development of sustainable transport for 2010-2020. Five years ago, the European Commission put forward a plan unifying the priorities of trans-European networks, one of the thirty projects being Rail Baltica, which would link Helsinki to Warsaw, passing through the Baltic Sea capitals. In the interim report drawn up in 2008, it was found that, of the 1142 km long railway network, only 135 km had actually been completed, although there should only be a third of the line needing work this year. There was one worrying aspect of the report: the line running from Białystok to the Polish border, which was also problematic because of the difference in railway gauge used in the Baltic States and Central Europe. The Belgian Presidency plans to examine the policies and methods which are to be brought into use to create an integrated European transport network. I am concerned that up to this point, the Baltic States have been left out of the European railway network, and I hope that during the Belgian Presidency, the connection of Estonia, Latvia and Lithuania with Europe will be emphasised in terms of infrastructure too. I think it is important to put pressure on the Member States involved in the project to continue their work and to take serious approaches to the technical problems that have arisen, so that Rail Baltica can be ready by 2020 as planned. The completion of Rail Baltica would have an important effect on the development of the economy of the whole region, the movement of people, traffic safety and environmental preservation.
Belgium is assuming the Presidency of the European Union at a challenging time, both economically and socially, for a number of countries. The Presidency should be used to prepare and discuss the fifth report on cohesion policy which is expected to be adopted by the Commission by November. It should also bring more focus to the structural funds in the Europe 2020 strategy, along with the relationship between cohesion and regional competitiveness, through continuing governance that covers various institutional levels - European, national, regional and local. On the other hand, the October summit on the new European strategy for innovation will be an opportunity for the national leaders to seek greater clarity on aspects such as funding innovation and the indicators that will be used to measure it. I can only insist that allocating more resources to this field, funding for which must be given especial attention in the outermost European regions, must be done alongside promoting closeness between universities and centres of research and the national business community. This is the only way that this commitment can be translated into real business opportunities and greater competitiveness for our companies in the context of industrial restructuring.
It is clear that the Belgian Presidency will focus mainly on the recovery of the European economy, financial markets and public finances. At the same time, however, there is an urgent need to resolve many related issues. Member States are expecting some difficult decisions on the reform of social and pension systems. The same applies to state-funded health care. However, there is one thing we must not forget: only a dramatic strengthening of family policy and support for families with children can bring a long-term solution to these problems. I therefore support the attempt of the Belgian Presidency to strengthen social protection. It is women who are mothers that face the highest risk of poverty. More than at any other time, Europe today needs concrete results. In my opinion, the plans submitted today to the Members of the European Parliament by the Belgian Presidency will not remain a mere wish-list for a better tomorrow.